DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Applicant’s response to the Non-Final Rejection of October 05, 2021, filed January 26, 2022 is acknowledged.  Claims 1-4 are pending.

Allowable Subject Matter
Claims 1-4 are allowed.

The following is an examiner’s statement of reasons for allowance: the closest prior art of record to the instantly claimed nitride part is Shimizu et al. (US 2015/0053311 A1), hereinafter Shimizu (originally of record in the IDS dated November 09, 2020).  Shimizu teaches a nitrided steel member having an iron nitride compound layer formed on a surface of a steel member ([0010]), where the iron nitride compound layer has a  gamma prime phase as a main component ([0024]) with a nitrogen diffusion layer on the steel member ([0073]), gamma prime phase is Fe4N ([0058]; i.e. the compound layer comprises mainly nitride iron), the thickness of the iron nitride compound layer is 2 to 17 microns ([0010]; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03), Figure 6 shows the compound layer marked by a cross hair in a picture as an example of SEM measurement ([0111]), and the 

Element
Cl. 1
Shimizu [0010]+
Shimizu [0010] overlap
Shimizu Tbl. 1; Ex. 1*; [0078]
Rationale to optimize Shimizu
C
0.05-0.35
0.05-0.14
0.14 (high overlap)
0.07
Sufficient to ensure strength of nitride component, limited to avoid machinability deterioration ([0027])
Si
0.05-1.50
0.10-0.30

0.19
Sufficient to provide deoxidation, limited to avoid machinability deterioration ([0029])
Mn
0.20-2.50
0.4-1.4
0.4 (low overlap)
1.28
Sufficient to ensure pitting resistance and bending fatigue strength of the nitride component, limited to avoid machinability deterioration ([0031])
P
≤ 0.025
≤ 0.030

0.015
Limited to reduce making steel brittle ([0049])
S
≤ 0.050
0.005-0.030

0.025
Present to improve machinability, limited to avoid deterioration in hot 

0.50-2.50
0.9-1.9
0.9 (low overlap)
1.32
Sufficient to increase surface and core hardnesses in nitriding, and ensure pitting resistance and bending fatigue strength of the component, limited to avoid machinability deterioration ([0033])
V
0.05-1.30
≤ 0.40
0.05 (low overlap)
0.23
Included to improve core hardness after nitriding, limited to avoid machinability deterioration ([0037])
Al
≤ 0.050
0.01-0.14

0.030
Included for deoxidation, limited to avoid machinability deterioration ([0039])
N
≤ 0.0250
≤ 0.008

0.0050
Limited to avoid machinability deterioration ([0051])
Mo
≤ 1.50
≤ 0.50
0.50 (high overlap)
0.34
Included to improve core hardness after nitriding, limited to avoid machinability deterioration ([0035])
Cu
≤ 0.50




Ni
≤ 0.50




Nb
≤ 0.100




Ti
≤ 0.050




B
≤ 0.0100




Ca
≤ 0.0100





≤ 0.50




Bi
≤ 0.50




In
≤ 0.20




Sn
≤ 0.100




Fe & impurities
balance
Balance

balance


+In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)

*A prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I

	Shimizu does not teach or suggest, alone or in combination with the prior art, wherein 90% or more of elements included in the compound layer being nitrogen and iron, in a cross-section perpendicular to a surface of the compound layer, a pore area ratio in a range from the surface to a depth of 3 micron from the surface is 10% or less, nor the measurement processes for the pore area ratio and the area ratio of the gamma prime phases.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s claim amendments, filed January 26, 2022, with respect to claim objections have been fully considered and are persuasive.  The claim objections of October 05, 2021 have been withdrawn. 

Applicant’s claim amendments, filed January 26, 2022, with respect to 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of October 05, 2021 have been withdrawn. 

Applicant’s arguments, filed January 26, 2021, and claim amendments with respect to 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of October 05, 2021 has been withdrawn.  Specifically, the applicant’s unexpected results provide statistical and practical evidence of the non-obviousness of the relationship between the gamma prime phase and the pore area ratio.  Further, applicant’s claim amendment to the compound layer further distinguishes the invention over the prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784